





CONSENT AND AMENDMENT NO. 2 TO CREDIT AGREEMENT AND
AMENDMENT NO. 1 TO GUARANTY AND SECURITY AGREEMENT


THIS CONSENT AND AMENDMENT NO. 2 TO CREDIT AGREEMENT AND AMENDMENT NO. 1 TO
GUARANTY AND SECURITY AGREEMENT (this "Amendment") is entered into as of April
21, 2017, by and among the Lenders identified on the signature pages hereof,
WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as
administrative agent for the Lenders (in such capacity, "Agent"), THE MANITOWOC
COMPANY, INC., a Wisconsin corporation ("Parent"), MANITOWOC CRANES, LLC, a
Wisconsin limited liability company ("Cranes"), GROVE U.S. L.L.C., a Delaware
limited liability company ("Grove"; Parent, Cranes and Grove are collectively,
the "US Borrowers" and individually, a "US Borrower"), MANITOWOC CRANE GROUP
GERMANY GMBH, a German limited liability company (Gesellschaft mit beschränkter
Haftung) ("German Borrower"; US Borrowers and German Borrower are collectively,
the "Borrowers" and individually, a "Borrower"), and the US Guarantors (as
defined below).
WHEREAS, Borrowers, Agent, and Lenders are parties to that certain Credit
Agreement dated as of March 3, 2016 (as amended, restated, supplemented or
otherwise modified from time to time, including pursuant to this Amendment the
"Credit Agreement");
WHEREAS, MANITOWOC CRANE GROUP U.S. HOLDING, LLC, a Tennessee limited liability
company ("Crane Group"), MANITOWOC CRANE COMPANIES, LLC, a Wisconsin limited
liability company ("Crane Companies"), MANITOWOC RE-MANUFACTURING, LLC, a
Wisconsin limited liability company ("Manufacturing"), and MANITOWOC CP, INC., a
Nevada corporation ("MCPI"; Crane Group, Crane Companies, Manufacturing, and
MCPI are collectively, the "US Guarantors"), Borrowers, and Agent are parties to
that certain Guaranty and Security Agreement dated as of March 3, 2016 (as
heretofore or hereinafter amended, restated, supplemented or otherwise modified
from time to time, the "Security Agreement");
WHEREAS, Borrowers have requested that Agent be permitted to enter into an
intercreditor agreement in form and substance satisfactory to Agent to
subordinate Agent's Lien on certain Equipment, Inventory and related property of
the Loan Parties that has been or may from time to time hereafter by financed by
De Lage Landen Financial Services, Inc.;
WHEREAS, in connection with the foregoing, Borrowers have requested that Agent
and each of the Lenders agree to amend the Credit Agreement and the Security
Agreement in certain respects, and Borrowers, Agent and each of the Lenders have
agreed to amend the Credit Agreement and the Security Agreement as set forth
herein subject to the terms and conditions set forth herein;
NOW THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto agree as follows:
1.Defined Terms. Unless otherwise defined herein, capitalized terms used herein
(including in the recitals above) shall have the meanings ascribed to such terms
in the Credit Agreement.
2.Consent. Subject to the satisfaction of the conditions to effectiveness set
forth in Section 6 of this Amendment and in reliance upon the representations
and warranties set forth in Section 7 of this Amendment, the Lenders hereby
authorize Agent at Agent's election to enter into an intercreditor agreement
with De Lage Landen Financial Services, Inc. in form and substance satisfactory
to Agent following the date hereof in order to subordinate Agent's Liens on
certain Inventory, Equipment and related property of the Loan Parties and their
Subsidiaries that has been or may from time to time hereafter be financed by De
Lage Landen Financial Services, Inc. This is a limited consent and shall not be
deemed to constitute a consent or waiver of any other term, provision or
condition of the Credit Agreement or any other Loan Document, as applicable, or
to prejudice any right or remedy that Agent or any Lender or its Affiliates may
now have or may have in the future under or in connection with the Credit
Agreement or any other Loan Document.





--------------------------------------------------------------------------------





3.Amendments to Credit Agreement. Subject to the satisfaction of the conditions
to effectiveness set forth in Section 6 of this Amendment and in reliance upon
the representations and warranties set forth in Section 7 of this Amendment, the
Credit Agreement is hereby amended as follows:
(a)Schedule 1.1 to the Credit Agreement is amended by amending and restating the
definition of the term "Excluded Deposit Account" in its entirety as follows:
"Excluded Deposit Account" means (a) Deposit Accounts established solely (i) for
the purposes of funding payroll, payroll taxes, escrow trust and employee wage
and benefits payments (which aggregate balance in such accounts shall not exceed
the total amount estimated by the Borrowers in good faith to be payable in the
following 30 days from such account or such greater amount as required by law),
(ii) as tax accounts, including, without limitation, sales tax accounts, (iii)
as escrow, defeasance and redemption accounts in respect of transactions
permitted under the Credit Agreement and (iv) as fiduciary or trust accounts;
(b) Deposit Accounts with an aggregate amount on deposit therein of not more
than $500,000 at any one time for all Loan Parties; provided, that the amount on
deposit in any individual Deposit Account that shall constitute an Excluded
Deposit Account pursuant to this clause (b) must be less than $100,000 at all
times in order for such Deposit Account to qualify as an Excluded Deposit
Account; and (c) Deposit Account number 77509001 of Grove with JPMorgan Chase
Bank; provided that the average daily balance in such account for any 3 Business
Day period does not exceed €5,000,000.
(b)Schedule 1.1 to the Credit Agreement is amended by (i) amending the
definition of the term "Eligible Equipment" set forth therein by replacing the
"." at the end of clause (n) thereof with ", or", and (ii) inserting a new
clause (o) at the end thereof as follows:
(o) it was repurchased by a Loan Party from a customer and is subject to a Lien
in favor of De Lage Landen Financial Services, Inc.
(c)Schedule 1.1 to the Credit Agreement is amended by (i) amending the
definition of the term "Eligible Landed Inventory" set forth therein by
replacing the "." at the end of clause (o) thereof with ", or", and (ii)
inserting a new clause (p) at the end thereof as follows:
(p) it consists of goods repurchased by a Loan Party from a customer and is
subject to a Lien in favor of De Lage Landen Financial Services, Inc.
(d)Schedule 5.1 to the Credit Agreement is amended by replacing the reference to
"as soon as available, but in any event within 30 days following the start of
each of Parent's fiscal years," that appears adjacent to the requirement for the
delivery of Parent's Projections set forth therein with a reference to "as soon
as available, but in any event by March 15th of each of Parent's fiscal years".
(e)Schedule 5.2 to the Credit Agreement is amended by amending and restating
clause (g) thereof in its entirety as follows:
(g)    a detailed report regarding (i) Borrowers' Inventory and Equipment that
is leased or rented to a customer, or held for lease or rent (which shall
include the physical location of any such leased or rented Inventory or
Equipment that is located with a customer and the serial number (if any) in
respect of any such leased Equipment or Inventory), and (ii) Borrowers'
Inventory and Equipment that has been repurchased and is subject to a Lien in
favor of De Lage Landon Financial Services, Inc. (which shall include the
physical location of any repurchased Inventory or Equipment and the serial
number (if any) in respect of any such repurchased Equipment or Inventory).
4.Amendments to Security Agreement. Subject to the satisfaction of the
conditions to effectiveness set forth in Section 6 of this Amendment and in
reliance upon the representations and warranties set forth in Section 7 of this
Amendment, the Security Agreement is hereby amended as follows:
(a)Section 1(a)(xiii) to the Security Agreement is amended and restated in its
entirety as follows:





--------------------------------------------------------------------------------





(xiii)    "Excluded Deposit Account" means (a) Deposit Accounts established
solely (i) for the purposes of funding payroll, payroll taxes, escrow trust and
employee wage and benefits payments (which aggregate balance in such accounts
shall not exceed the total amount estimated by the Borrowers in good faith to be
payable in the following 30 days from such account or such greater amount as
required by law), (ii) as tax accounts, including, without limitation, sales tax
accounts, (iii) as escrow, defeasance and redemption accounts in respect of
transactions permitted under the Credit Agreement and (iv) as fiduciary or trust
accounts; (b) Deposit Accounts with an aggregate amount on deposit therein of
not more than $500,000 at any one time for all Grantors; provided, that the
amount on deposit in any individual Deposit Account that shall constitute an
Excluded Deposit Account pursuant to this clause (b) must be less than $100,000
at all times in order for such Deposit Account to qualify as an Excluded Deposit
Account; and (c) Deposit Account number 77509001 of Grove with JPMorgan Chase
Bank; provided that the average daily balance in such account for any 3 Business
Day period does not exceed €5,000,000.
5.Continuing Effect; Reaffirmation and Continuation. Except as expressly set
forth in Section 3 and Section 4 of this Amendment, nothing in this Amendment
shall constitute a modification or alteration of the terms, conditions or
covenants of the Credit Agreement, the Security Agreement or any other Loan
Document, or a waiver of any other terms or provisions thereof, and the Credit
Agreement, the Security Agreement and the other Loan Documents shall remain
unchanged and shall continue in full force and effect, in each case as amended
hereby. Each Borrower hereby ratifies, affirms, acknowledges and agrees that as
of the date hereof the Credit Agreement and the other Loan Documents represent
the valid, enforceable and collectible obligations of Borrowers, and further
acknowledges that there are no existing claims, defenses, personal or otherwise,
or rights of setoff whatsoever with respect to the Credit Agreement or any other
Loan Document. Each Borrower hereby agrees that this Amendment in no way acts as
a release or relinquishment of the Liens and rights securing payments of the
Obligations. The Liens and rights securing payment of the Obligations are hereby
ratified and confirmed by each Borrower in all respects.
6.Conditions to Effectiveness. This Amendment shall become effective upon the
satisfaction of each of the following conditions precedent, each in form and
substance acceptable to Agent:
(a)Agent shall have received a copy of this Amendment in form and substance
acceptable to Agent executed by Borrowers, US Guarantors, Agent and Lenders;
(b)Agent shall have received a copy of the Consent and Reaffirmation attached
hereto executed by each other Guarantor; and
(c)No Default or Event of Default shall have occurred and be continuing on the
date hereof.
7.Representations and Warranties. In order to induce Agent and Lenders to enter
into this Amendment, each Borrower hereby jointly and severally represent and
warrant to Agent and Lenders on the date hereof that:
(a)All representations and warranties contained in the Credit Agreement and the
other Loan Documents are true and correct in all material respects (except that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) on and as of the date of this Amendment, as though made on and as of
such date (except to the extent that such representations and warranties relate
solely to an earlier date, in which case such representations and warranties
shall be true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof) as of such
earlier date);





--------------------------------------------------------------------------------





(b)No Default or Event of Default has occurred and is continuing on the date of
this Amendment; and
(c)This Amendment, and the Credit Agreement as modified hereby, constitute
legal, valid and binding obligations of each Borrower and are enforceable
against each Borrower in accordance with their respective terms, except as
enforcement may be limited by equitable principles or by bankruptcy, insolvency,
reorganization, moratorium, or similar laws relating to or limiting creditors'
rights generally.
8.Consent and Reaffirmation by US Guarantors. Each US Guarantor hereby (i)
consents to Borrowers' execution and delivery of this Amendment; (ii) agrees to
be bound by this Amendment; (iii) affirms that nothing contained in this
Amendment shall modify in any respect whatsoever any Loan Document to which it
is a party except as expressly set forth herein; and (iv) ratifies, affirms,
acknowledges and agrees that each of the Loan Documents to which such US
Guarantor is a party represents the valid, enforceable and collectible
obligations of such US Guarantor, and further acknowledges that there are no
existing claims, defenses, personal or otherwise, or rights of setoff whatsoever
with respect to the Credit Agreement or any other such Loan Document. Each
Guarantor hereby agrees that this Amendment in no way acts as a release or
relinquishment of the Liens and rights securing payments of the Obligations. The
Liens and rights securing payment of the Obligations are hereby ratified and
confirmed by such US Guarantor in all respects. Although each US Guarantor has
been informed of the matters set forth herein and has acknowledged and agreed to
same, each US Guarantor understands that neither Agent nor any Lender has any
obligation to inform any US Guarantor of such matters in the future or to seek
any US Guarantor's acknowledgment or agreement to future amendments, waivers or
consents, and nothing herein shall create such a duty.
9.Miscellaneous.
(a)Expenses. Borrowers and US Guarantors jointly and severally agree to pay on
demand all Lender Group Expenses of Agent (including, without limitation, the
fees and expenses of outside counsel for Agent) in connection with the
preparation, negotiation, execution, delivery and administration of this
Amendment and all other instruments or documents provided for herein or
delivered or to be delivered hereunder or in connection herewith. All
obligations provided herein shall survive any termination of this Amendment and
the Credit Agreement as modified hereby.
(b)Governing Law. This Amendment shall be a contract made under and governed by
the internal laws of the State of New York. The choice of law and venue, and
jury trial waiver provisions set forth in Section 12 of the Credit Agreement are
incorporated herein by reference and shall apply in all respects to this
Amendment.
(c)Counterparts. This Amendment may be executed in any number of counterparts,
and by the parties hereto on the same or separate counterparts, and each such
counterpart, when executed and delivered, shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same Amendment.
Delivery of an executed counterpart of this Amendment by facsimile or electronic
mail shall be equally effective as delivery of an original executed counterpart
of this Amendment.
(d)Loan Document. The parties hereto acknowledge and agree that this Amendment
is a Loan Document.
[signature pages follow]











--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized and delivered as of the
date first above written.
US BORROWERS
THE MANITOWOC COMPANY, INC., a Wisconsin corporation
 
By:
/s/ Louis F. Raymond
 
Name:
Louis F. Raymond
 
Title:
Vice President, General Counsel and Secretary
 
 
 
 
MANITOWOC CRANES, LLC, a Wisconsin limited liability company
 
By:
/s/ Louis F. Raymond
 
Name:
Louis F. Raymond
 
Title:
Vice President and Secretary
 
 
 
 
GROVE U.S. L.L.C., a Delaware limited liability company
 
By:
/s/ Louis F. Raymond
 
Name:
Louis F. Raymond
 
Title:
Vice President and Secretary

GERMAN BORROWER
 
MANITOWOC CRANE GROUP GERMANY GMBH, a German limited liability company
 
By:
/s/ Lawrence J Weyer
 
Name:
Lawrence J Weyers
 
Title:
Supervisory Board






--------------------------------------------------------------------------------





US GUARANTORS
THE MANITOWOC CRANE GROUP U.S. HOLDING, LLC
 
By:
/s/ Louis F. Raymond
 
Name:
Louis F. Raymond
 
Title:
Vice President and Secretary
 
 
 
 
MANITOWOC CRANE COMPANIES, LLC
 
By:
/s/ Louis F. Raymond
 
Name:
Louis F. Raymond
 
Title:
Vice President and Secretary
 
 
 
 
MANITOWOC RE MANUFACTURING, LLC
 
By:
/s/ Louis F. Raymond
 
Name:
Louis F. Raymond
 
Title:
Vice President and Secretary
 
 
 
 
MANITOWOC CP, INC.
 
By:
/s/ Louis F. Raymond
 
Name:
Louis F. Raymond
 
Title:
Vice President and Secretary

 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Agent and as a Lender
 
By:
/s/ Anne Sasal
 
Name:
Anne Sasal
 
Title:
Vice President
 
 
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION (LONDON BRANCH), as a Lender
 
By:
/s/ Tania Saldawhn
 
Name:
Tania Saldawhn
 
Title:
Its Authorized Signatory






--------------------------------------------------------------------------------





 
JP MORGAN CHASE BANK, N.A., as a lender
 
By:
/s/ Kelly O'Malley
 
Name:
Kelly O'Malley
 
Title:
Authorized Officer
 
 
 
 
JP MORGAN CHASE BANK, N.A., LONDON BRANCH, as a lender
 
By:
/s/ Matthew Sparkes
 
Name:
Matthew Sparkes
 
Title:
Authorized Officer

 
GOLDMAN SACHS BANK USA, as a Lender
 
By:
/s/ Ushma Dedhiya
 
Name:
Ushma Dedhiya
 
Title:
Authorized Signatory

 
BANK OF MONTREAL, as a Lender
 
By:
/s/ Jason Hefler
 
Name:
Jason Hefler
 
Title:
Managing Director
 
 
 
 
BANK OF MONTREAL (LONDON BRANCH), as a Lender
 
By:
/s/ Scott Matthews
 
Name:
Scott Matthews
 
Title:
MD






--------------------------------------------------------------------------------





 
BANK OF AMERICA, N.A., as a Lender
 
By:
/s/ Bradley E Handrich
 
Name:
Bradley E Handrich
 
Title:
VP
 
 
 
 
BANK OF AMERICAN, N.A. (acting through its London branch), as a Lender
 
By:
/s/ Bradley E Handrich
 
Name:
Bradley E Handrich
 
Title:
VP

 
CITIBANK, N.A., as a Lender
 
By:
/s/ Christopher Marino
 
Name:
Christopher Marino
 
Title:
Vice President and Director

 
HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender
 
By:
/s/ Joseph A. Philbin
 
Name:
Joseph A. Philbin
 
Title:
SVP

 
Société Générale, New York Branch, as a Lender
 
By:
/s/ Shelley Yu
 
Name:
Shelley Yu
 
Title:
Director
























--------------------------------------------------------------------------------





CONSENT AND REAFFIRMATION
Each undersigned Guarantor hereby (i) acknowledges receipt of a copy of the
foregoing Consent and Amendment No. 2 to Credit Agreement and Amendment No. 1 to
Guaranty and Security Agreement (the "Amendment"; capitalized terms used but not
otherwise defined herein shall have the meanings ascribed to such terms in the
Amendment), (ii) consents to Borrowers' execution and delivery of the Amendment;
(iii) agrees to be bound by the Amendment; (iv) affirms that nothing contained
in the Amendment shall modify in any respect whatsoever any Loan Document to
which it is a party except as expressly set forth therein; and (v) ratifies,
affirms, acknowledges and agrees that each of the Loan Documents to which such
Guarantor is a party represents the valid, enforceable and collectible
obligations of such Guarantor, and further acknowledges that there are no
existing claims, defenses, personal or otherwise, or rights of setoff whatsoever
with respect to the Credit Agreement or any other such Loan Document. Each
Guarantor hereby agrees that the Amendment in no way acts as a release or
relinquishment of the Liens and rights securing payments of the Obligations. The
Liens and rights securing payment of the Obligations are hereby ratified and
confirmed by such Guarantor in all respects. Although each Guarantor has been
informed of the matters set forth herein and has acknowledged and agreed to
same, each Guarantor understands that neither Agent nor any Lender has any
obligation to inform any Guarantor of such matters in the future or to seek any
Guarantor's acknowledgment or agreement to future amendments, waivers or
consents, and nothing herein shall create such a duty.
[signature page follows]





--------------------------------------------------------------------------------





 
MANITOWOC CRANE GROUP HOLDING GERMANY GMBH
 
By:
/s/ Lawrence J Weyers
 
Name:
Lawrence J Weyers
 
Title:
Managing Director








